                                       1   ROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5

                                       6   Attorneys for Defendants
                                           Moore Law Firm, A.P.C., Tanya E. Moore,
                                       7   Kenneth Randolph Moore, Ronald D. Moore,
                                           Zachery M. Best, Marejka Sacks, Mission Law
                                       8   Firm, A.P.C., Elmer Leroy Falk, Geoshua
                                           Levinson, Rick D. Moore, West Coast Casp and
                                       9   ADA Services, and Ronny Loreto
                                      10
                                                                     UNITED STATES DISTRICT COURT
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                    EASTERN DISTRICT OF CALIFORNIA
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           FATEMEH SANIEFAR                                 CASE NO. 1:17-cv-00823-LJO-BAM
                                      14
                                                                      Plaintiff,            DECLARATION OF KATHY POWELL
                                      15                                                    IN SUPPORT OF DEFENDANTS’
                                                 vs.                                        MOTION FOR SUMMARY
                                      16                                                    JUDGMENT/ SUMMARY
                                           RONALD D. MOORE, TANYA E. MOORE,                 ADJUDICATION
                                      17   KENNETH RANDOLPH MOORE, MAREJKA
                                           SACKS, ELMER LEROY FALK, ZACHARY
                                      18   M. BEST, MOORE LAW FIRM, a California            Date:    November 14, 2019
                                           Professional Corporation, MISSION LAW            Time:    8:30 a.m.
                                      19   FIRM, a California Professional Corporation,     Dept:    4
                                           GEOSHUA LEVINSON, RICK D. MOORE,                 Judge:   The Hon. Lawrence J. O’Neill
                                      20   WEST COAST CASP AND ADA SERVICES, a
                                           California Corporation, RONNY LORETO, and
                                      21   DOES 1 THROUGH 100, inclusive
                                      22                              Defendants.
                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                              -1-
                                                DECL. KATHY POWELL IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                             ADJUDICATION
                                       1             I, Kathy Powell, declare as follows:

                                       2             1.     I am over the age of 18 years, and a resident of the State of California. I am not a

                                       3   party to this action. I have personal knowledge of the following facts and if called as a witness,

                                       4   could and would testify competently thereto.

                                       5             2.     I have worked as a legal secretary and/or paralegal for over 20 years, mostly for

                                       6   personal injury law firms.

                                       7             3.     I worked for the Moore Law Firm, P.C. as a paralegal for approximately five

                                       8   months from January 11, 2012 to May 16, 2012.

                                       9             4.     One of the reasons I wanted to work at the Moore Law Firm was that I had a nephew

                                      10   who was disabled and could not walk. I was very close to my nephew and spent a lot of time with

                                      11   him. I witnessed firsthand how hard it is for people in wheelchairs to get around businesses, and
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   how little many businesses seem to care. I felt that the work the Moore Law Firm did for its clients
      Los Angeles, CA 90071




                                      13   was very worthwhile, and made businesses much more accessible to persons with disabilities and

                                      14   I felt good being a part of that.

                                      15             5.     My responsibilities at the Moore Law Firm involved receiving information sent in

                                      16   by clients relating to their visits to various businesses. Specifically, clients would send in receipts,

                                      17   questionnaires and notes of their visits. I would review the information, and contact the clients if

                                      18   we needed to obtain additional information to clarify their experience.              After I obtained

                                      19   information about their visit, I would send an investigator out to the business to review the client’s

                                      20   claims.

                                      21             6.     When I was first working at the Moore Law Firm, clients sometimes did not provide

                                      22   adequate notes of their visits. I would spend time talking to clients to get this information from

                                      23   them.

                                      24             7.     Specifically, I recall having problems obtaining information from some of the

                                      25   Moore Law Firm’s clients about their visits, including Ronald Moore and others. He would send

                                      26   his receipts, but not always notes or complete notes of his visits. I spoke to attorney Tanya Moore

                                      27   about this problem, and she authorized me to explain to Ronald Moore that if he did not provide

                                      28                                                     -2-
                                                   DECL. KATHY POWELL IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                                ADJUDICATION
                                       1   full written details of his visits, we would not file lawsuits on his behalf. I did that via phone with

                                       2   both Ronald Moore and his wife, Lynn Moore on or about April 13, 2012.

                                       3           8.      After that April 13, 2012 conversation with Ronald and Lynn Moore, I wrote a

                                       4   confirming letter to Ronald and Lynn Moore explaining in writing what I had discussed with them

                                       5   on the phone. That letter makes very clear that I would be unable to send an investigator to the

                                       6   business Ronald Moore visited unless I had sufficient information about the problems he

                                       7   encountered. Even after the investigator went to the business, I explained that I still could have

                                       8   further questions of Ron Moore to clarify his experience so that I could properly prepare a

                                       9   complaint on his behalf. Attached to the Appendix as Exhibit 5 is a true and correct copy of the

                                      10   letter I wrote and had mailed to Ronald and Lynn Moore on April 13, 2012.

                                      11           9.      After my April 13, 2012 conversation and letter to Ronald and Lynn Moore, Ronald
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   was much better about providing written information about his visits. Still, I would regularly have
      Los Angeles, CA 90071




                                      13   to talk to Ronald Moore to obtain further details of his visits.

                                      14           10.     After I obtained information from the clients about their encounters with barriers,

                                      15   including Ronald Moore, I would contact investigator Geoshua Levinson (“Josh”). I would give

                                      16   Josh instructions about visiting the businesses and taking photographs. After his investigation of

                                      17   the business, Josh would send the photographs he took to the firm. I would review those

                                      18   photographs, and if necessary, talk to Josh to clarify. I would also at times talk again to the client

                                      19   again to discuss Josh’s findings. Once the client’s claims were fully investigated, I would then

                                      20   draft a complaint for Tanya Moore to review, revise and approve. I would then file the complaint

                                      21   with the appropriate court.

                                      22           11.     If I could not verify a client’s claims, or if Tanya Moore determined that filing a

                                      23   complaint was not warranted, I would prepare a letter on Ms. Moore’s behalf to the client stating

                                      24   that their claim had been rejected and no complaint would be filed. I recall multiple such letters

                                      25   being sent to clients.

                                      26           12.     During my time at the law firm, I was responsible for all reviews of client

                                      27   information, client communications about their visits to businesses, investigator coordination, and

                                      28                                                    -3-
                                                 DECL. KATHY POWELL IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
